972 F.2d 353
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary R. BEAR, Appellee,v.Crispus C. NIX, Appellant,IOWA DEPARTMENT OF CORRECTIONS, Defendant,Ken BORDEAUX, Appellant.
No. 91-3822.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 9, 1992.Filed:  July 16, 1992.

Before BOWMAN, LOKEN, Circuit Judges, and HUNTER,* Senior District Judge.
PER CURIAM.


1
This is an appeal from the judgment of the District Court1 requiring the warden of the Iowa State Penitentiary, Crispus C. Nix, and the penitentiary's Native American religious consultant, Kenneth Bordeaux, to evaluate, in accordance with standards prescribed by the court, the claim of inmate Gary R. Bear that he is a Native American and thus is entitled to participate in Native American religious activities conducted at the penitentiary.


2
During the oral argument of this appeal, counsel for Mr. Nix and Mr. Bordeaux informed us that (1) Mr. Bordeaux no longer serves as the penitentiary's Native American religious consultant, and (2) Mr. Bear no longer is being denied access to the penitentiary's sweat lodge.  In view of these representations, we remand this case to the District Court for a determination whether the case has become moot.  In making this determination, the District Court should make whatever factual inquiries it deems appropriate.  We retain jurisdiction.  The District Court shall certify to us its findings and conclusions within 60 days from the date of this opinion.



*
 The HONORABLE ELMO B. HUNTER, Senior United States District Judge for the Western District of Missouri, sitting by designation


1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa